DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  “thermalcycler” should probably recite --thermocycler--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 2014/0073043).
As to claim 9, Holmes teaches a sample processing system for use with a biological sample, the system comprising: 
a housing containing the following: 
a sample handling system (see para [0386] et seq. “the sample processing device may contain a housing, within the housing of the device, there may be one or more modules); 
a cartridge receiving tray (see para [0260]; some embodiments may comprise loaded more than one cartridge onto the cartridge receiving location, such as a tray); 
a centrifuge (see para [0386] et seq. components and stations of a module may include, for example, assay stations, detection stations, sample preparation stations, nucleic acid assay stations, cartridges, centrifuge, photodiodes, PMTs, spectrophotometers, optical sensors (e.g. for luminescence, fluorescence, absorbance, or colorimetry), cameras, sample handling systems, fluid handling systems, pipettes, thermal control units, controllers, and cytometers.) ; 
a cuvette 704 having a plurality of individual wells 7406 (see for example Figs. 74C and para [1697] et seq.); 
an assay station configured to support multiple components comprising at least a first fluidically isolated assay unit, a second fluidically isolated assay unit, and a third fluidically isolated assay unit (see para [0226] et seq., [0226] In some embodiments, provided herein is a biological sample processing device comprising: a) a sample handling system; b) a detection station; c) a cytometry station comprising an imaging device and a stage for receiving a microscopy cuvette; and d) an assay station configured to support multiple components comprising i) a biological sample and ii) at least a first, a second, and a third fluidically isolated assay unit; wherein the sample handling system is configured to i) transfer at least a portion of the biological sample to the first assay unit, the second assay unit, and the third assay unit; ii) transfer the first and second assay units containing biological sample to the detection station; and iii) transfer the third assay unit containing biological sample to the cytometry station., 
wherein the sample handling system is configured to transfer at least a portion of the biological sample to the first fluidically isolated assay unit, the second fluidically isolated assay unit, and the third fluidically isolated assay unit (see para [0226] et seq.; see also Fig. 3); 
Note the wherein clause functionally describing the cuvette is movable to various positions so that each of said individual wells of the cuvette optically analyzed for assay processing has not received patentable weight. Nevertheless, Holmes teaches describing the cuvette is movavble to various positions so that each of said individual wells of the cuvette optically analyzed for assay processing (see Fig. 74C and para [1698] et seq.)
As to claim 10, Holmes teaches a thermalcycler (thermal control unit; see para [1313] et seq.) Forced convective heat transfer could also be used to thermocycle certain regions by alternately blowing hot and cold air. Reactions requiring specific temperatures and temperature cycling can be done on a tip and/or vessel, where heating and cooling of the tip is finely controlled, such as by an IR heater (see para [1323] et seq.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Fritchie et al., (US 2009/0117620; hereinafter “Fritchie”).
Holmes teaches at least one sample preparation procedure selected from the group consisting of sample processing, centrifugation, magnetic separation. Holmes does not explicitly teach a magnetic sleeve vessel for engaging the pipette. However, magnetic sleeve vessels are well known in the art of magnetic separation to create a sealed space around a distal portion of the magnetic rod to allow the magnetic rod to engage materials without the magnetic rod coming into direct contact with those materials. In the analogous art of sample processing which includes magnetic separation, Fritchie teaches a magnetic sleeve vessel 164 for engaging the pipette and creating a sealed space around a distal portion of the magnetic rod 162 to allow the magnetic rod to engage materials without the magnetic rod coming into direct contact with those materials (see Figs. 15A-F and para [0120] et seq.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included Holmes, the disposable magnetic sheath of Fritchie since this allows the user to use the pipette in different sample over and over without contaminating the magnet.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Wasson et al. (US 2014/0234949), which teach a biological sample processing system comprising: a sample handling system; a spectrophotometer; a cytometer comprising an imaging device and a stage for receiving a microscopy cuvette; an assay station configured to support multiple components comprising i) a biological sample and ii) at least a first, a second, and a third fluidically isolated assay unit, a magnetic rod engagable by said sample handling system; wherein the sample handling system is configured to i) transfer at least a portion of the biological sample to the first assay unit, the second assay unit, and the third assay unit; ii) transfer the first and second assay units containing biological sample to the detection station; and iil) transfer the third assay unit containing biological sample to the cytometry station (see para [0266] et seq.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798